DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the free end or a portion of the drawstring 18 that is able to be pulled by the user to secure the bag neck 24 against the annular lip 22 as described in the specification (see paras. 032-33 of the present specification).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a cord sleeve defined through the generally cylindrical sidewall proximal to the bottom end of the throated neck, wherein a free end of the drawstring is carried through the cord sleeve” (see claims 3 and 12), “an attachment device coupled to the free end of the drawstring” (see claims 4 and 13), “wherein the drawstring is carried under a tension when the scallop harvesting bag is suspended by the attachment device” (see claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
Page 5, paragraph 0033, lines 1-2, the phrase “The drawstring 18 may be carried through a cord sleeve 20 defined through a lateral sidewall of the throated neck 10.” is unclear since in Fig. 6 it is clearly shown that the cord sleeve 20 abuts against the inner surface of the cylindrical sidewall of the throated neck 10 and extends therefrom, but the cord sleeve 20 is not defined through a lateral sidewall of the throated neck 10 as stated.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 2 and 9, the phrase “an annular lip defined about the throated neck at a bottom end portion” renders the claim vague and indefinite since it is unclear whether the “bottom end portion” belongs to either the “annular lip” or “the throated neck”.  
In regard to claims 3 and 12, the phrase “a cord sleeve defined through the generally cylindrical sidewall proximal to the bottom end of the throated neck” renders the claim vague and indefinite since in Fig. 6 it is clearly shown that the cord sleeve 20 abuts against the inner surface of the cylindrical sidewall of the throated neck 10 and extends therefrom, but the cord sleeve 20 is not defined through a lateral sidewall of the throated neck 10 as claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Garlick, III 4,498,190.
Garlick, III discloses a scallop harvesting bag, comprising:  a throated neck (4) has a generally cylindrical sidewall (14) and a frusto-conical top end portion (42) diverging outwardly to define a funnel shape opening (see Figs. 1, 6, 8); and a bag (6) having a bag neck (8) at a top end of the bag defining an opening into an interior of the bag, wherein the bag neck is secured to a bottom end of the throated neck (via 24).
In regard to claim 7, Garlick, III discloses a closure (32 or 34) defined along an edge of the bag (left side edge of 6 in Fig. 1 or bottom edge of 6 in Fig. 2), the closure selectively operable to close the bag and access the interior of the bag.
In regard to claim 8, Garlick, III discloses wherein the closure is a zipper (34 in Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-6, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garlick, III 4,498,190 in view of KR 20-2012-0005565 (also published as KR200467617Y1 of which a translation has been provided as a non-patent literature reference).
In regard to claims 2 and 9, Garlick, III discloses the open end (8) of the bag (6) is held about the central body portion (20) of entrance unit (4) by a ring clamp (24) or by a rope tie, plastic band or equivalent element, but do not disclose an annular lip defined about the throated neck at a bottom end portion; and a drawstring carried through the bag neck to cinch about the annular lip.  KR ‘565 discloses an annular lip (12) defined about the throated neck (innermost cylindrical wall of 11 in Fig. 4) at a bottom end portion (where 5 fits into area defined between innermost cylindrical wall & 12 in Fig. 4); and a drawstring (5) carried through the bag neck (upper end of 2 with opening 4) to cinch about the annular lip.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the annular lip defined about the throated neck at a bottom end portion and a drawstring carried through the bag neck to cinch about the annular lip of KR ‘565 for the ring clamp secured about the bag neck and throated neck of Garlick, III such that it comprises an annular lip defined about the throated neck at a bottom end portion and a drawstring carried through the bag neck to cinch about the annular lip in view of KR ‘565 in order to provide an alternative yet equally effective means for connecting the bag to the throated neck in a manner which prevents the possible disconnection of the bag from the throated neck.
In regard to claims 2 and 11, Garlick, III and KR ‘565 disclose a drawstring (5 of KR ‘565) carried through a bag neck (upper end of net 2 defining opening 4 of KR ‘565), the drawstring and bag neck configured to cinch the bag neck about the annular lip (see Figs. 1, 2, 4 of KR ’565).
In regard to claims 3 and 12, Garlick, III and KR ‘565 disclose a cord sleeve (see gap defined between adjacent ones of 12 in Fig. 2 of KR ‘565 which allows portions of drawstring 5 to extend therethrough) positioned adjacent the generally cylindrical sidewall proximal to the bottom end of the throated neck (4 of Garlick, III; 11 of KR ‘565), wherein a free end of the drawstring is carried through the cord sleeve (see Figs. 1-3 of KR ‘565).
In regard to claims 4 and 13, Garlick, III and KR ‘565 disclose an attachment device (see cord lock in Figs. 1-3 of KR ‘565 that engages opposing ends of drawstring 5) coupled to the free end of the drawstring.
In regard to claim 5, Garlick, III and KR ‘565 disclose wherein the drawstring (5 of KR ‘565) is carried under a tension when the scallop harvesting bag is suspended by the attachment device (gravitational forces will cause drawstring 5 of KR ‘565 to be under tension due to the weight of net 2 of KR ‘565 and any contents contained therein).
In regard to claim 6, Garlick, III and KR ‘565 disclose an aperture (open end 16 of 4 of Garlick, III; top opening 13 in Fig. 2 of KR ‘565 which receives fish therethrough is of a dimension to receive the cord lock) defined in top end of the throated neck (open end 16 of 4 of Garlick, III is dimensioned such that is capable of receiving the cord lock of KR ‘565; top end of 10 in Fig. 2 of KR ‘565), the aperture dimensioned to retain the attachment device (cord lock can be retained within 16 of Garlick, III or 13 of KR ‘565).
In regard to claim 10, Garlick, III and KR ‘565 disclose a frusto-conical flange (42 of Garlick, III) protruding from a top end of the throated neck.
In regard to claim 14, Garlick, III discloses a closure (32 or 34) defined along an edge of the bag (left side edge of 6 in Fig. 1 or bottom edge of 6 in Fig. 2), the closure selectively operable to close the bag and access the interior of the bag.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



DWA